      
      

      


 1                                   UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3
         U.S. Bank Trust, N.A., as Trustee for LSF9               Case No. 3:17-cv-11-HDM-CBC
 4       Master Participation Trust,
 5
                  Plaintiff                                   Order Re: Notice of Settlement (ECF 62)
 6
         v.
 7
         Thunder Properties, Inc.; Esplanade at
 8
         Damonte Ranch Homeowners’ Association;
 9       ATC Assessment Collection Group, LLC

10                Defendant

11

12

13            Based on the notice of settlement (ECF 62) filed by U.S. Bank’s attorney that advises the
14       Court that the parties have resolved the claims and defenses asserted against each other, and good
15       cause showing, the Court grants the parties’ request to vacate the current trial date of April 16,
16       2019.
17            The parties must file any settlement agreement or dismissal within 90 days of the date of this
18       order.
19            IT IS SO ORDERED.
20            Dated: March 8, 2019
21                                                             _________________________________
                                                               Howard D. McKibben
22                                                             Senior U.S. District Judge
23

24

25

26

27

28
                                                          1
      
